       Case: 3:21-cr-00092-jdp Document #: 13 Filed: 09/22/21 Page 1 of 3


                                                                                              DOC 0
                                                                                      •·. ~ '." 'J / r '' _E0
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN                      202 1SEP 22 PM 2= 16

                                                                                                      F •l
                                                         !Nf~™E1fR
                                                                                          JI~,   ,_
 UNITED STATES OF AMERICA
                                                                                 O9 2                  J_DP
               V.                              Case No. _ _ __ _ __ __
                                                        18 U.S.C. § 2241(c)
 BAHRULLAH NOORI,                                       18 U.S.C. § 2243(a)
                                                        18 u.s.c. § 7(3)
                             Defendant.




 THE GRAND JURY CHARGES:

                                          COUNTl

       On or about September 11, 2021, in the Western Disb"ict of Wisconsin, the

 defendant,

                                  BAHRULLAH NOORI,

within the special territorial jurisdiction of the United States, namely Fort McCoy,

Momoe County, Wisconsin, knowingly attempted to engage in a sexual act with another

person using force against that person, specifically, Victim-1, who had attained the age

of 12 years but had not attained the age of 16 years and was at least four years younger

than the defendant.

         (In violation of Title 18, United States Code, Sections 2241(c) and 7(3)).

                                          COUNT2

       Between on or about August 25, 2021 and September 11, 2021, exact date

unknown, in the Western District of Wisconsin, the defendant,

                                 BAHR ULLAH NOORI,
       Case: 3:21-cr-00092-jdp Document #: 13 Filed: 09/22/21 Page 2 of 3




 within the special territorial jurisdiction of the United States, namely Fort McCoy,

Monroe County, Wisconsin, knowingly engaged in a sexual act with another person,

Victim-2, who had attained the age of 12 years but had not attained the age of 16 years

and was at least four years younger than the defendant. Specifically, at night in a

barrack at Fort McCoy, the defendant touched Victim-2' s genitalia under Victim-2' s

clothing.

            (In violation of Title 18, United States Code, Sections 2243(a) and 7(3)).

                                            COUNT3

        Between on or about August 25, 2021 and September 11, 2021, exact date

 unknown, in the Western District of Wisconsin, tl1e defendant,

                                     BAHRULLAH NOORI,

within the special territorial jurisdiction of the United States, namely Fort McCoy,

Monroe County, Wisconsin, knowingly engaged in a sexual act with another person,

Victim-2, who had attained the age of 12 years but had not attained the age of 16 years

and was at least four years younger than the defendant. Specifically, during the day in a

bathrnom at Fort McCoy, the defendant touched Victim-2' s genitalia under Victim-2' s

clothing.

            (In violation of Title 18, United States Code, Sections 2243(a) and 7(3)).

                                            COUNT4

       On or about September 11, 2021, in the Western District of Wisconsin, the

defendant,


                                                2
       Case: 3:21-cr-00092-jdp Document #: 13 Filed: 09/22/21 Page 3 of 3




                                   BAHR ULLAH NOORI,

within the special territorial jurisdiction of the United States, namely Fort McCoy,

Monroe County, Wisconsin, knowingly engaged in a sexual act with another person

using force against that person, specifically, Victim-2, who had attained the age of 12

years but had not attained the age of 16 years and was at least four years younger than

the defendant. Specifically, at night in a batluoom at Fort McCoy, the defendant, using

force, touched Victim-2' s genitalia under Victim-2' s clothing.

          (In violation of Title 18, United States Code, Sections 2241(c) and 7(3)).



                                           A   c: _
                                                  1L
                                                   ____-----=-          =
                                           PRESIDING JUROR




                                               3
